Pratt, J.
The defendants were proper parties. While they had the property as trustees they were in occupation, and receiving the benefit thereof. All are regarded as principals in maintaining a nuisance, and a tenant in possession is liable for damages caused by his premises being out of repair; so that upon both grounds the defendants were liable. We find no errors in the rulings upon the trial or in the charge of the trial judge. To permit proof of the rental value of the plaintiffs’ premises with and without the water shed from the defendants’ yard was one and a proper method to ascertain the damages. That the plaintiff was entitled to at least nominal damages is clear from the fact that defendants’ gutter did discharge water upon plaintiffs’ premises. The case really only involved questions of fact that have been disposed of by the jury. We are unable to say that the damages are excessive from anything that appears in the ease, or from the amount of the verdict. Judgment affirmed, with costs. All concur.